Case 1:18-cv-12058-RGS Document 202 Filed 03/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
Vv.

ROGER KNOX, WINTERCAP S.A.,
MICHAEL T. GASTAUER, WB21 US
INC., SILVERTON SA INC., WB21 NA
INC., C CAPITAL CORP., WINTERCAP
SA INC. AND B2 CAP INC.

Defendants.

RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD.,
SHAMAL INTERNATIONAL FZE, AND
WB21 DMCC

Relief Defendants.

 

 

18-CV-12058-RGS

IT IS HEREBY ORDERED that the Preliminary Injunction Order in this matter, Dkt. No

57, dated November 16, 2018, is modified pursuant to Federal Rule of Civil Procedure 67 and

Local Rule 67.2, to require that NetJets Inc. and its domestic and foreign parents, affiliates, and

subsidiaries (““NetJets”) deposit into the IOLTA account of Quinn Emanuel Urquhart &

Sullivan, LLP (“Quinn Emanuel”) all funds currently in NetJets’ possession that on October 2,

2018 were held by NetJets in the name of WB21 GmbH. To the extent the funds are in a form

other than United States currency, the funds shall be exchanged into United States currency

using the prevailing market exchange rate as of the date four business days from the date of this

Order before those funds are deposited into Quinn Emanuel’s IOLTA account. The funds shall

be used exclusively to pay a settlement or judgment in this matter or as otherwise ordered by the

Court.
Case 1:18-cv-12058-RGS Document 202 Filed 03/16/21 Page 2 of 2

   
    

baad.

ED STATES DISTRICT JUDGE

Dated: 3-1/6, 2021
